 

 

TWELFTH AMENDMENT TO LEASE AGREEMENT

 

THIS TWELFTH AMENDMENT TO LEASE AGREEMENT (this “Twelfth Amendment”) is made and
entered into on July 19, 2012 (the “Execution Date”) but effective as of June
30, 2012 (the “Effective Date”), by and between TEXAS TOWER LIMITED, a Texas
limited partnership (the “Landlord”), and SANDERS MORRIS HARRIS INC., a Texas
corporation (successor-in-interest to Sanders Morris Mundy Inc.) (the “Tenant”).

 

WITNESSETH

 

WHEREAS, by that certain Lease Agreement dated September 22, 1987 (the “Original
Lease”), Landlord leased to Tenant approximately 8,064 square feet of net
rentable area of office space located on Floor 31 (the “Leased Premises”), of
the building now known as JPMorgan Chase Tower, located at 600 Travis Street, in
Houston, Harris County, Texas 77002 (the “Building”), all as is more fully
described in the Original Lease; and

 

WHEREAS, Landlord and Tenant have amended the Original Lease pursuant to the
following instruments: (i) First Amendment to Lease Agreement dated October 26,
1990 (the “First Amendment”); (ii) Second Amendment to Lease Agreement dated
December 1, 1990 (the “Second Amendment”); (iii) Third Amendment to Lease
Agreement dated May 21, 1991 (the “Third Amendment”); (iv) Fourth Amendment to
Lease Agreement dated April 20, 1992 (the “Fourth Amendment”); (v) Fifth
Amendment to Lease Agreement dated July 25, 1994 (the “Fifth Amendment”); (vi)
Sixth Amendment to Lease Agreement dated September 25, 1996 (the “Sixth
Amendment”); (vii) Seventh Amendment to Lease Agreement dated January, 1998 (the
“Seventh Amendment”); (viii) Eighth Amendment to Lease Agreement dated April 27,
2000 (the “Eighth Amendment”); Ninth Amendment to Lease Agreement dated
September 18, 2000 (the “Ninth Amendment”); Tenth Amendment to Lease Agreement
dated December 7, 2001 (the “Tenth Amendment”); and Eleventh Amendment to Lease
Agreement dated December 21, 2006 (as amended by letter agreements dated
December 18, 2007, April 24, 2008 and May 31, 2011, respectively) (collectively,
the “Eleventh Amendment”) (the Original Lease, as so amended, is collectively
referred to herein as the “Lease”); and

 

WHEREAS, the current area of the Leased Premises is 67,024 square feet of net
rentable area, consisting of 22,561 square feet of net rentable area on Floor 57
of the Building, 22,561 square feet of net rentable area on Floor 58 of the
Building, and 21,902 square feet of net rentable area on Floor 59 of the
Building, respectively (collectively, the “Existing Premises”), and the existing
Lease term is scheduled to expire on January 31, 2018; and

 

WHEREAS, Landlord and Tenant desire to further amend the Lease, to provide,
among other things, for a reduction of the Leased Premises, and the parties are
willing to agree to such an amendment upon the terms and conditions as set forth
below.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, Ten
Dollars ($10.00) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree to
amend, and do hereby amend, the Lease as follows:

 

 

 

 

1.          Reduction of Premises. Effective as of the Effective Date (the
“Relinquishment Date”), Landlord does hereby agree to take back from Tenant, and
Tenant does hereby agree to relinquish to Landlord, the Floor 57 portion of the
Existing Premises (i.e., 22,561 square feet of net rentable area) (the
“Relinquishment Premises”), as reflected on the floor plan of the Relinquishment
Premises attached hereto and made a part hereof for all purposes as EXHIBIT A.
Tenant shall vacate the Relinquishment Premises (other than the “Angola Sublease
Premises” defined below and depicted on EXHIBIT A) on or prior to the
Relinquishment Date and surrender same to Landlord in broom-clean condition,
with all of Tenant’s trade fixtures, furnishings, equipment and other personal
property removed therefrom with the exception of the furniture located therein
if Tenant agrees to sell such furniture to Breitburn Management Company LLC or
some other party next occupying the Relinquishment Premises. Landlord and Tenant
hereby acknowledge and agree that from and after the Relinquishment Date, all of
Tenant’s rights, privileges, duties and obligations accruing with respect to the
Relinquishment Premises (other than those obligations that expressly or by their
nature survive the termination of the Lease with respect to the Relinquishment
Premises), including, without limitation, Tenant’s right to possession and use
thereof, shall terminate. From and after the Relinquishment Date, the Leased
Premises (as defined in the Lease) shall consist of the Existing Premises less
the Relinquishment Premises, and the net rentable area of the Leased Premises
shall be stipulated to be 44,463 square feet.

 

2.          Parking. From and after the Relinquishment Date, Tenant’s allotment
of parking permits now leased by and/or allocated to Tenant pursuant to Section
9 of the Eleventh Amendment shall be reduced and stipulated as follows: (i) ten
(10) reserved Must-Take Building Parking Permits; (ii) two (2) reserved
Month-to-Month Building Parking Permits; (iii) thirty-five (35) unreserved
Must-Take Block 68 Parking Permits; (iv) ten (10) reserved Must-Take Block 68
Parking Permits; and (v) up to thirty-two (32) unreserved Optional Block 68
Parking Permits, on the terms and conditions set forth in such Section 9.

 

3.          Renewal Options. Effective as of the Execution Date, the renewal
options granted Tenant pursuant to Section 11 of the Eleventh Amendment shall no
longer apply to the Relinquishment Premises. In addition, Section 11(c)(ii) of
the Eleventh Amendment shall be deleted in its entirety. For purposes of clarity
only, Tenant shall have the option to renew and extend the term of this Lease as
provided in Section 11 of the Eleventh Amendment, provided no event of default
then exists under the Lease.

 

4.          No Expansion Options. Effective as of the Execution Date, Section 13
of the Eleventh Amendment is hereby deleted in its entirety.

 

5.          Internal Stairwell. On or prior to August 31, 2012, Tenant, at its
sole cost and expense, shall seal off entry from the Floor 58 portion of the
Premises to the internal stairwell now connecting Floors 57 and 58 of the
Building, with drywall/trim according to specifications reasonably acceptable to
Landlord. Landlord, shall be responsible, at it sole cost and expense, for
sealing off entry to such internal stairwell from Floor 57 of the Building
according to specifications and timing acceptable to Landlord.

 

- 2 -

 

 

6.          No Brokerage Commissions. Each party hereby represents and warrants
to the other that other than Tenant’s representation by CBRE, Inc., for which
CBRE, Inc. will look solely to Tenant for any compensation associated with this
Twelfth Amendment it has not employed any agents, brokers, or other parties in
connection with this Twelfth Amendment who will be paid or will be entitled to
be paid a commission in connection with this Twelfth Amendment, and each party
agrees to hold the other party harmless from and against any and all claims of
all agents, brokers and/or other such parties claiming a commission by or
through it in connection with this Twelfth Amendment.

 

7.          Sublease Guaranty. Tenant is currently subleasing a portion of the
Relinquishment Premises equal to 9,091 square feet of net rentable area depicted
on EXHIBIT A (the “Angola Sublease Premises”) to Angola LNG Supply Services LLC
(“Angola”) pursuant to that certain Sublease Agreement dated June 20, 2008 (the
“Angola Sublease”). The Angola Sublease shall continue as a direct lease between
Landlord and Angola from and after the Effective Date. As an inducement to
Landlord to execute this Twelfth Amendment and as a condition to such execution
by Landlord, Tenant shall execute and deliver to Landlord a guarantee of the
payment and performance of all liabilities, obligations and duties imposed upon
Angola by the terms of the Angola Sublease during the period commencing on July
1, 2012 and continuing through and including July 31, 2013 in the form of
EXHIBIT B attached hereto and made a part hereof for all purposes; provided that
in the event of any loss or claim by Landlord under the Angola Sublease,
Landlord shall first collect from (and exhaust) the Angola Sublease security
deposit being assigned and transferred to Landlord by Tenant, prior to claiming
on the guarantee against Tenant.

 

8.          OFAC. Pursuant to United States Presidential Executive Order 13224
signed on September 24, 2001, and entitled “Blocking Property and Prohibiting
Transactions with Persons Who Commit Threaten to Commit, or Support Terrorism”
(“Executive Order”), U.S. companies are required to ensure that they do not
transact business with persons or entities determined to have committed, or to
pose a risk of committing or supporting, terrorist acts and those identified on
the list of Specially Designated Nationals and Blocked Persons (“List”),
generated by the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”). The names or aliases of these persons or entities (“Blocked
Persons”) are updated from time to time. Tenant hereby acknowledges and agrees
that Tenant’s inclusion on the List as a Blocked Person at any time during the
Term shall be an Event of Default under the Lease for which Landlord may
terminate the Lease. The provisions of this paragraph shall survive termination
of the Lease. Tenant represents that, (i) neither Tenant nor any person or
entity that directly owns ten percent (10%) or greater equity interest in it nor
any of its officers, directors, or managing members is a person or entity with
whom U.S. Person or entities are restricted from doing business under
regulations of OFAC (including those named on the List), or under the Executive
Order, or under other governmental action, and (ii) that throughout the term of
the Lease, Tenant shall comply with the Executive Order.

 

9.          Miscellaneous.

 

(a)         Amendment to Lease. Tenant and Landlord acknowledge and agree that
the Lease has not been amended or modified in any respect, other than by this
Twelfth Amendment, and there are no other agreements of any kind currently in
force and effect between Landlord and Tenant with respect to the Premises or the
Building. The term “Lease” shall mean the Lease, as so amended, unless the
context requires otherwise.

 

- 3 -

 

 

(b)          Counterparts. This Twelfth Amendment may be executed in multiple
counterparts, and each counterpart when fully executed and delivered shall
constitute an original instrument, and all such multiple counterparts shall
constitute but one and the same instrument.

 

(c)          Entire Agreement. This Twelfth Amendment sets forth all covenants,
agreements and understandings between Landlord and Tenant with respect to the
subject matter hereof and there are no other covenants, conditions or
understandings, either written or oral, between the parties hereto except as set
forth in this Twelfth Amendment.

 

(d)          Full Force and Effect. Except as expressly amended hereby, all
other items and provisions of the Lease, as amended, remain unchanged and
continue to be in full force and effect.

 

(e)          Conflicts. The terms of this Twelfth Amendment shall control over
any conflicts between the terms of the Lease and the terms of this Twelfth
Amendment.

 

(f)          Authority of Tenant. Tenant warrants and represents unto Landlord
that (i) Tenant is a duly organized and existing legal entity, in good standing
in the State of Texas and is qualified to do business in the State of Texas;
(ii) Tenant has full right and authority to execute, deliver and perform this
Twelfth Amendment; (iii) the person executing this Twelfth Amendment was
authorized to do so; and (iv) upon request of Landlord, such person will deliver
to Landlord satisfactory evidence of his or her authority to execute this
Twelfth Amendment on behalf of Tenant.

 

(g)          Capitalized Terms. Capitalized terms not defined herein shall have
the same meanings attached to such terms under the Lease.

 

(h)          Successors and Assigns. This Twelfth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

(i)          Governing Law. This Twelfth Amendment shall be governed by and
construed in accordance with the laws of the State of Texas.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 4 -

 

 

Executed as of the date first written above.

  

  LANDLORD:       TEXAS TOWER LIMITED,   a Texas limited partnership       By:
Prime Asset Management LLC,     a Delaware limited liability company,     its
general partner

 

    By: Raha One (U.S.) Limited, Inc.,       a Delaware corporation,       its
managing member

 

      By: /s/ Rafic A. Bizri         Rafic A. Bizri         President

  

  TENANT:       SANDERS MORRIS HARRIS INC.,   a Texas corporation       By:  
/s/ George L. Ball   Name: George L. Ball   Title: Chairman of thee Board

 

- 5 -

 

 

EXHIBIT A

 

Floor Plan of Relinquishment Premises

 

[pg6.jpg]

 

A-1

 

 

EXHIBIT B

 

Guaranty


 

For value received, and in order to induce TEXAS TOWER LIMITED, a Texas limited
partnership (“Landlord”), to execute a lease with ANGOLA LNG SUPPLY SERVICES
LLC, a Delaware limited liability company (“Tenant”), for leased premises
consisting of approximately 9,091 square feet of net rentable area on Floor 57
(the “Premises”) of JPMorgan Chase Tower, an office building located on Block
67, South Side Buffalo Bayou, in Houston, Harris County, Texas (together with
any and all extensions or renewals thereof and amendments and modifications
thereto, the “Lease”) SANDERS MORRIS HARRIS INC., a Texas corporation
(“Guarantor”), hereby unconditionally guarantees to Landlord (and Landlord’s
successors or assigns) the full, prompt and faithful performance of each and
every obligation of Tenant under the Lease, including, without limitation, the
full and punctual payment (in the manner and at the times prescribed in the
Lease) of all sums due and owing or to become due and owing by Tenant under the
Lease (whether as Base Rent, as Additional Rental, court costs, attorneys’ fees
and any and all such other sums as may be payable by Tenant to Landlord under
the Lease) (the “Guaranteed Obligations”). Notwithstanding the foregoing,
Guarantor’s aggregate liability under this Guaranty shall not exceed the
“Maximum Guaranty Amount” (as defined in paragraph 2 below). A true and correct
copy of the Lease is attached hereto as EXHIBIT A. All capitalized terms used in
this Guaranty and not defined in this Guaranty shall have the meaning given to
such terms in the Lease.

 

1.          The obligations of Guarantor as to the Guaranteed Obligations shall
continue in full force and effect against Guarantor until the earlier to occur
of (i) July 31, 2013 (provided no uncured event of default by Tenant under the
Lease has occurred and is then continuing at such time) or (ii) the date all
Guaranteed Obligations are unconditionally and irrevocably paid in full. This
Guaranty covers any and all of the Guaranteed Obligations, whether presently
outstanding or arising subsequent to the date hereof. This Guaranty is binding
upon and enforceable against Guarantor and its successors and assigns.

 

2.          This instrument shall be an absolute, continuing, irrevocable, and
unconditional guaranty, of payment and performance and not a guaranty of
collection, and Guarantor shall remain liable on its obligations hereunder until
the payment in full of the Guaranteed Obligations. Notwithstanding anything
contained in this Guaranty to the contrary, the aggregate liability of Guarantor
for the payment of the Guaranteed Obligations (the “Maximum Guaranty Amount”)
shall not exceed the total sum of $297,449.60. The Maximum Guaranty Amount shall
be reduced monthly during the term of this Guaranty on a dollar-for-dollar
basis, by the aggregate amount of Base Rent and Additional Rental timely paid by
Tenant pursuant to the Lease from and after the Effective Date.

 

3.          If Guarantor becomes liable for any indebtedness owing by Tenant to
Landlord by endorsement or otherwise, other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Landlord hereunder shall be cumulative of any and all other rights that
Landlord may ever have against Guarantor. The exercise by Landlord of any right
or remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.

 

B-1

 

 

4.          In the event of a default (beyond applicable cure period(s)
following notice) by Tenant in payment of the Guaranteed Obligations, or any
part thereof, when such Guaranteed Obligations become due, whether by its terms,
by acceleration, or otherwise, Guarantor shall within ten (10) business days
after receiving notice from Landlord pay the amount due thereon to Landlord upon
written demand in lawful money of the United States and it shall not be
necessary for Landlord, in order to enforce such payment by Guarantor, first to
institute suit or exhaust its remedies against Tenant or others liable on such
Guaranteed Obligations, or to enforce any rights against any collateral which
shall ever have been given to secure such Guaranteed Obligations.

 

5.          Guarantor hereby agrees that its obligations under this Guaranty
shall not be released, diminished, impaired, reduced, or affected by the
occurrence of any reason or event, including, without limitation, one or more of
the following events, whether or not with notice to or the consent of Guarantor:
(a) the taking or accepting of collateral as security for any or all of the
Guaranteed Obligations or the release, surrender, exchange, or subordination of
any collateral now or hereafter securing any or all of the Guaranteed
Obligations; (b) any partial release of the liability of Guarantor hereunder, or
the release of any other guarantor from liability for any or all of the
Guaranteed Obligations; (c) any disability of Tenant, or the dissolution,
insolvency, or bankruptcy of Tenant, Guarantor, or any party at any time liable
for the payment of any or all of the Guaranteed Obligations; (d) any adjustment,
indulgence, forbearance, waiver, or compromise that may be granted or given by
Landlord to Tenant, Guarantor, or any other party ever liable for any or all of
the Guaranteed Obligations; (e) any neglect, delay, omission, failure, or
refusal of Landlord to take or prosecute any action for the collection of any of
the Guaranteed Obligations or to foreclose or take or prosecute any action in
connection with any instrument, document, or agreement evidencing, securing, or
otherwise relating to any or all of the Guaranteed Obligations; (f) the
unenforceability or invalidity of any or all of the Guaranteed Obligations or
any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Obligations; (g) any payment by Tenant
to Landlord is determined by a court to constitute a preference under the
bankruptcy laws or if for any other reason Landlord is required to refund such
payment or pay the amount thereof to someone else; (h) the failure of Landlord
to perfect or continue any security interest or lien securing any or all of the
Guaranteed Obligations; or (i) the failure of Landlord to preserve, protect,
maintain, or insure any collateral securing any or all of the Guaranteed
Obligations.

 

6.          Guarantor hereby represents and warrants to Landlord that Guarantor
will receive direct benefit from the making of this Guaranty. Guarantor
represents and warrants to Landlord that Guarantor has the power and authority
to execute, deliver and perform her obligations under this Guaranty and this
Guaranty constitutes the legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as limited by
bankruptcy, insolvency, or other laws of general application relating to the
enforcement of creditor’s rights.

 

7.          All present and future indebtedness of Tenant to Guarantor is hereby
subordinated to the Guaranteed Obligations.

 

B-2

 

 

8.          No amendment or waiver of any provision of this Guaranty nor consent
to any departure by Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by Landlord. No failure on the part of
Landlord to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

9.          This Guaranty is for the benefit of Landlord and its successors and
assigns, and in the event of an assignment of the Guaranteed Obligations, or any
part thereof, the rights and benefits hereunder, to the extent applicable to the
Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations. This Guaranty is binding not only on Guarantor, but on Guarantor’s
successors and assigns.

 

10.         This Guaranty is executed and delivered as an incident to a lending
transaction performable in Harris County, Texas, and shall be governed by and
construed in accordance with the laws of the State of Texas. Venue in any
dispute relating to this Guaranty, whether in federal or state court, shall be
laid in Harris County, Texas.

 

11.         Guarantor shall pay on demand all reasonable attorneys’ fees and all
other costs and expenses incurred by Landlord in connection with the enforcement
or collection of this Guaranty.

 

12.         Upon satisfaction in full of the Guaranteed Obligations, this
Guaranty will terminate, and Guarantor shall have no further obligation
hereunder except for Guarantor’s obligations under paragraph 11 above, which
shall survive.

 

  GUARANTOR:       SANDERS MORRIS HARRIS INC.,   a Texas corporation       By:
/s/ George L. Ball   Name: George L. Ball    Title: Chairman

 

B-3

 

 

THE STATE  OF TEXAS §     COUNTY OF HARRIS §

 

This instrument was acknowledged before me this 27th day of June, 2012 by George
L. Ball, Chairman of SANDERS MORRIS HARRIS INC., a Texas corporation, on behalf
of said corporation.

 

  /s/ Susan Eva Bailey   Notary Public in and for   the State of Texas      
Printed Name of Notary: Susan Eva Bailey          My Commission Expires: March
8, 2016

 

B-4

 

